SENTELLE, Circuit Judge,
concurring in part and dissenting in part:
I concur in my colleagues’ affirmance of the dismissal of the counts alleging violations of the antitrust laws, intentional infliction of emotional distress, denial of “statutory due process,” and conspiracy. I dissent from my colleagues’ reversal of the dismissal of the counts of negligence and tortious interference.
At the outset, I wish to set forth a complete procedural history of the case at the district level in order to allay any fear the reader might harbor that the District Court failed to provide the plaintiff with the liberal standard of construction contemplated by the Federal Rules.1 See 5A WRIGHT & Miller, Federal Practice and Procedure, § 1356, at 296-98. Plaintiff filed this action in the District Court on April 6, 1990. The defendants moved to dismiss for lack of subject matter jurisdiction and for failure to state a claim upon which relief could be granted. Dr. Okusami filed an amended complaint, virtually identical to the original, on June 5, 1990. Defendants again moved to dismiss for lack of jurisdiction and failure to state a claim. On June 21, 1990, Dr. Okusami filed a “Second Amended Complaint” which purported to add a party and drop a party, apparently intending to cure a lack of diversity. Defendants again moved to dismiss on the same grounds. In addition, the defendants sought dismissal because plaintiff had failed to obtain leave of court to file this second amended complaint. Dr. Okusami then filed a motion for leave to file a second amended complaint. On October 23, 1990, the District Court entered a Memorandum and Order stating, inter alia:
Despite three attempts at stating a viable claim for relief — plaintiff has tendered a “second amended complaint” for filing — and the multiple theories of recovery he advances, he has yet to allege any facts tending to show that the hospital was not entirely within its rights in insisting upon supervision of his patient care, in refusing him any formal peer review as a condition precedent to supervision, and in terminating his temporary admitting privileges when he refused to submit to supervision. Absent any such allegations of fact, his general concluso-ry allegations of wrongdoing are insufficient as a matter of law to require defendants to make a defense to them....
Nonetheless, the Court granted plaintiff leave to file one more attempt to comply with Fed.R.Civ.P. 8(a). Failure to so comply would result in dismissal with prejudice. At this point I would remind the reader that Fed.R.Civ.P. 8(a) requires that “a pleading which sets forth a claim for relief ... shall contain ... a short and *1068plain statement of the claim showing that the pleader is entitled to relief....”
On October 31, 1990, plaintiff filed his “Court-Granted Second Amended Complaint.” Defendants moved to dismiss for failure to state a cláim. On April 26, 1991, the District Court entered the order of dismissal from which Dr. Okusami now appeals.
In order that the reader may make an informed personal decision as to the compliance of Dr. Okusami’s fifth attempt at a complaint meeting the requirements of Rule 8(a), Rule 12(b)(6), and the Court’s order, I attach a copy of that entire complaint along with eleven exhibits apparently filed with it, though only four of theiri appear to be referenced therein. At this point I suggest the reader peruse those documents.
While I am tempted at this point to rest upon Dr. Okusami’s pleadings, I will proceed with a short further discussion of my reasons for believing that the District Court’s dismissal of the negligence and tor-tious interference claims was correct.
The Negligence Actions
Counts I and II of the Second Amended Complaint purport to set forth claims for negligence. I had thought it axiomatic that negligence requires a duty on the part of the defendant running toward the plaintiff to conform to a certain standard of conduct to protect the plaintiff against unreasonable risks, and that the plaintiff must further plead and prove a failure on the part of the defendant to conform to the standard of conduct, and that the failure proximately caused an actual loss or damage to the plaintiff. W. Page Keeton, et al., Prosser and Keeton on the Law of Torts § 30 (5th ed. 1984), and authorities collected therein. I find nothing in the complaint that sets forth any duty on the part of the defendants running toward Dr. Okusami; any failure by the defendants to meet the standard of conduct contemplated by that duty; or any damages proximately caused thereby. I would note at this point that I do not share the majority’s ease in determining that Appendix 2, the untitled “Exhibit 8,” referenced nowhere in the complaint, has any relevance. Again, I thought it axiomatic that Rule 12(b)(6) tests the sufficiency of the complaint, without reference to evidence. See, e.g., Scheuer v. Rhodes, 416 U.S. 232, 235, 94 S.Ct. 1683, 1686, 40 L.Ed.2d 90 (1973). I find nothing in Dr. Okusami’s complaint that tells me that this exhibit is part of the defendants’ by-laws, that it applies to him if it is part of the by-laws, or that defendants should recognize it as such.
I, therefore, would affirm the dismissal.
Tortious Interference
I would also affirm the District Court's dismissal of Counts VIII and IX, each of which purports to allege “Tortious Interference With Plaintiff-Physician’s Business Relationship With His Patients.” Second Amended Complaint at 11, 12. Count VIII in a single sentence “repeats, realleges and incorporates by reference paragraphs i through 22 of [the] complaint.” Count IX is identical except that it realleges and incorporates “paragraphs 1 through 30.” Id.
The law of the District of Columbia governs this diversity action. Erie Railroad Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188 (1938); Gray v. American Express, 743 F.2d 10, 16-17 (D.C.Cir.1984). The plaintiff offered us no law stating the circumstances under which the District of Columbia recognizes a tort for interference with business relationships. However, in at least two cases, our district courts have had occasion to apply District of Columbia law on this subject.
In Business Equipment Center Ltd. v. DeJur Amsco Corp., 465 F.Supp. 775 (D.D.C.1978), Judge Gasch noted that “[i]n-terference with business relations is a tort that can arise in two situations.” Id. at 788. He described these as (1) where “there is interference with a contract between the plaintiff and some third party,” and (2) where the defendant interferes with the “plaintiff’s prospective business advantage.” Id.
*1069In Genetic Systems Corp. v. Abbott Laboratories, 691 F.Supp. 407 (D.D.C.1988), Judge Joyce Hens Green stated:
To establish a claim for tortious interference with prospective economic advantage, a plaintiff ordinarily must plead (1) the existence of a valid business relationship or expectancy, (2) knowledge of the relationship or expectancy on the part of the interferer, (3) intentional interference inducing or causing a breach or termination of the relationship or expectancy, and (4) resultant damage.
Id. at 422-23.
Nothing I see in the complaint alleges such a factual predicate. I recognize that paragraph 19 does state that the “Defendants purposefully applied the peer review process discriminatorily to him to interfere with his function as a physician, not as they stated in the PIW letter of August 14, 1987, 2nd paragraph. (See Plaintiff’s Exhibit 2).” However, it is my understanding of Rule 12(b)(6) practice that a court must accept only well-pleaded allegations of fact, it need not “accept ‘legal conclusions.’ ” 5A WRIGHT & Miller, Federal Practice and Procedure, § 1357, at 315, and authorities collected therein. I see in this cryptic paragraph of the complaint at most a conclusion of law.
Conclusion
While dismissal is an extreme remedy, when repeated attempts to state a claim for relief fail to do so, it does not to me appear an improper one. Maddox v. Shroyer, 302 F.2d 903 (D.C.Cir.1962) (affirming dismissal after repeated attempts to state a claim complying with the Federal Rules of Civil Procedure failed). Unless it is an appropriate remedy for such inadequate pleading, then I perceive no office that Rule 12(b)(6) can perform. In my view, the District Court correctly held this to be an appropriate case for that remedy. I would affirm.
*1070APPENDIX
[[Image here]]
*1071[[Image here]]
*1072[[Image here]]
*1073[[Image here]]
*1074[[Image here]]
*1075[[Image here]]
*1076[[Image here]]
*1077[[Image here]]
*1078[[Image here]]
*1079[[Image here]]
*1080[[Image here]]
*1081[[Image here]]
*1082[[Image here]]
*1083[[Image here]]
*1084[[Image here]]
*1085[[Image here]]
*1086[[Image here]]
*1087[[Image here]]
*1088[[Image here]]
*1089[[Image here]]
*1090[[Image here]]
*1091[[Image here]]
*1092[[Image here]]
*1093[[Image here]]
*1094[[Image here]]
*1095[[Image here]]
*1096[[Image here]]
*1097[[Image here]]
*1098[[Image here]]
*1099[[Image here]]
*1100[[Image here]]

. The compilation of this complete procedural history was hampered somewhat by the woefully incomplete appendix filed by appellant in this Court. The appendix contains neither the “relevant docket entries in the proceeding below” required by Fed.R.App.P. 30(a), nor any of the pleadings preceding the fifth attempt at the complaint.